Citation Nr: 1136403	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to benefits under 38 U.S.C. § 1151 for the contraction of hepatitis C as a result of blood transfusions administered at a VA medical center.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from August 1962 to December 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision. 


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to benefits under 38 U.S.C. § 1151 for hepatitis C in a May 2004 rating decision.  The Veteran was notified of the decision, but did not file an appeal.

2.  Evidence obtained since the time of the May 2004 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to benefits under 38 U.S.C. § 1151 for hepatitis C.


CONCLUSION OF LAW

The May 2004 rating decision which denied entitlement to benefits under 38 U.S.C. § 1151 for hepatitis C is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to benefits under 38 U.S.C. § 1151 for hepatitis C was denied by a May 2004 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record shows that in February 2003, the Veteran submitted a claim for benefits under 38 U.S.C.A. § 1151 for hepatitis C.  38 U.S.C.A. § 1151 provides for compensation benefits for a qualifying additional disability, which is a disability not the result of the Veteran's willful misconduct; was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA; and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable.

In his original application, the Veteran explained that he was hospitalized at the VA Medical Center in Miami, Florida in the summer of 1987 for treatment of aplastic anemia.  There he received blood transfusions, from which he contended he acquired hepatitis C, (identified as non-A non-B hepatitis at the time).  

VA records obtained from that time supported the Veteran's contentions, as did the report of an examination conducted in connection with the Veteran's claim in April 2004.  However, that examiner concluded there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical professionals in providing the Veteran's treatment, and the claim was denied.  (The wording of the explanation for the denial is somewhat confusing, but nevertheless, the claim was denied, and it was not appealed.)  

The evidence added to the record in connection with the claim to reopen includes medical records from the 1980's and more currently, together with the Veteran's statements and statements from his former sister-in-law, former wife, and private physicians.  

The medical records and physician's statements simply reiterate that the Veteran has hepatitis C, likely acquired from his blood transfusions.  This information is cumulative, and therefore, not sufficient to reopen the claim.  Likewise, most of the Veteran's statements and those from his former wife and sister-in-law, restate the Veteran's original contention, and therefore, these too are only cumulative.  As to the Veteran's new contention that acquiring hepatitis C in the circumstances that he did was an event not reasonably foreseeable, he has not shown any competence to validly make such an assertion.  Accordingly, these statements do not raise a reasonable possibility of substantiating the claim.   

Given that new and material evidence has not been submitted, the Veteran's claim is not reopened, and his appeal is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, the letter specifically informed the Veteran of what "new" and "material" meant in the context of his claim, and it informed him the reason that his claim had previously been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter did not specifically inform the Veteran that evidence was needed to establish that his contraction of hepatitis C was an event not reasonably foreseeable.  However, the Veteran argued specifically in November 2008 that it was in fact an event not reasonably foreseeable, thereby demonstrating that he had actual knowledge of what was necessary to support his claim (namely evidence showing that it was not reasonably foreseeable that he would contract hepatitis C from receiving blood transfusions).  Therefore, the Veteran was not prejudiced by the failure to explicitly inform him that he needed to provide medical evidence establishing that it was not reasonably foreseeable that he would contract hepatitis C from receiving blood transfusions.

Since his claim was last denied, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  Statements have been received from the Veteran's ex-wife and ex-sister-in-law, as well as from his former treating physician at VA.  Additionally, there is no indication that treatment records exist that would be relevant to the Veteran's claim that have not yet been obtained.  

The Board notes that documentation contained in the claims file reflects that the Veteran has been granted disability benefits by the Social Security Administration  (SSA).  However, there is no indication that such records would provide any pertinent information that is relevant to the Veteran's claim to reopen; namely,  there has been no suggestion made that SSA documents would contain any opinions addressing the criteria to establish entitlement to benefits under 38 U.S.C.A. § 1151 Therefore, it is not necessary to request records from SSA.  See Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").

The Veteran's representative argued that VA had a duty to provide the Veteran an examination in conjunction with his claim.  It is noted that the Veteran was provided with a VA examination in 2004, prior to the consideration of his claim.  However, there is no duty to provide an examination prior to reopening a previously denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  As such, because the Board has declined to reopen this case, no duty to obtain a VA examination or medical opinion arose.  

In these circumstances, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been presented to reopen a claim of entitlement to benefits under 38 U.S.C. § 1151 for the contraction of hepatitis C as a result of a blood transfusions at VA; the Veteran's claim is not reopened; and the appeal is denied.  


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


